Jarrett v Claro (2018 NY Slip Op 03760)





Jarrett v Claro


2018 NY Slip Op 03760


Decided on May 24, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 24, 2018

Renwick, J.P., Manzanet-Daniels, Mazzarelli, Kapnick, Kahn, JJ.


6676 22105/14E

[*1]Kerron Jarrett,	 Plaintiff-Respondent,
vCarlo C. Claro, Defendant-Appellant.


Picciano & Scahill, P.C., Bethpage (Andrea E. Ferrucci of counsel), for appellant.
German Rubenstein LLP, New York (Steven J. German of counsel), for respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered May 11, 2017, which, inter alia, denied defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Summary judgment was properly denied in this action for personal injuries sustained when plaintiff bicyclist was struck by a motor vehicle operated by defendant. The parties' conflicting versions as to how the accident occurred raise triable issues of fact (see Huerta-Saucedo v City Bronx Leasing Inc., 147 AD3d 695 [1st Dept 2017]; Beaubrun v Boltachev, 111 AD3d 494 [1st Dept 2013]). The statement attributed to plaintiff in the police report should not serve as grounds to render his deposition testimony incredible as a matter of law (see Ramos v Rojas, 37 AD3d 291, 292 [1st Dept 2007]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 24, 2018
CLERK